      Case 2:18-cr-00422-DLR Document 488 Filed 03/01/19 Page 1 of 4



 1   Thomas H. Bienert, Jr (Cal. Bar No. 135311, admitted pro hac vice)
     Whitney Z. Bernstein (Cal. Bar No. 304917, admitted pro hac vice)
 2   BIENERT, MILLER & KATZMAN, PLC
     903 Calle Amanecer, Suite 350
 3   San Clemente, California 92673
     Telephone: (949) 369-3700
 4   Facsimile: (949) 369-3701
     Email:     tbienert@bmkattorneys.com
 5              wbernstein@bmkattorneys.com
 6   Attorneys for James Larkin
 7
 8                                UNITED STATES DISTRICT COURT

 9                                 FOR THE DISTRICT OF ARIZONA

10
11   United States of America,                      Case No. CR-18-00422-PHX-SPL-02
12                            Plaintiff,            Hon. Steven P. Logan
13          v.                                      DEFENDANT LARKIN’S JOINDER
                                                    IN DEFENDANT BRUNST’S
14   Michael Lacey, et al.,
                                                    OPPOSITION TO GOVERNMENT’S
15                            Defendants.           MOTION TO DEFER DISCLOSURE
                                                    OF CARL FERRER’S JENCKS ACT
16                                                  STATEMENTS AND OBJECTIONS
                                                    TO IN CAMERA FILING OF THE
17
                                                    SAME, AND REQUEST FOR
18                                                  DISCLOSURE OF THE SAME (DOC.
                                                    477)
19
20          It is expected that excludable delay under 18 U.S.C. § 3161(h)(1) will occur as a result
21   of this motion or an order based thereon, as explained more fully below.
22          Defendant James Larkin hereby joins in Defendant John Brunst’s Opposition to
23   Government’s Motion to Defer Disclosure of Car Ferrer’s Jencks Act Statements and
24   Objections to In Camera Filing of the Same, and Request for Disclosure of the Same (Doc.
25   477) (“Opposition to In Camera Motion re Carl Ferrer’s Jencks Act Statements”). Mr. Larkin
26   adopts the positions set forth in said Opposition to In Camera Motion re Carl Ferrer’s Jencks
27   Act Statements as if fully set forth herein.
28          Pursuant to the Scheduling Order in this case entered on May 2, 2018, the
      Case 2:18-cr-00422-DLR Document 488 Filed 03/01/19 Page 2 of 4



 1   government’s deadline for “[p]roduction of Jencks materials and witness impeachment
 2   material, if not produced sooner,” was February 25, 2019. See Doc. 131 at 2. Defendants
 3   filed a Joint Status Report on January 18, 2019 (Doc. 443), which the Court treated as a
 4   motion/request to modify the Scheduling Order (see Doc. 448). The government objected
 5   to Defendants’ request to continue Defendants’ upcoming deadline for four months (see, e.g.,
 6   Doc. 446). At the January 25, 2019 status conference, the government continued to oppose
 7   Defendants’ requested continuance of the Scheduling Order, emphasizing the government’s
 8   intended compliance with the Scheduling Order:
 9                 As the scheduling order sets out, the government’s agreed to
10                 provide the defendants with Jencks material approximately 11
                   months before trial. As Your Honor is aware, in most federal
11                 cases defendants aren’t given Jencks materials until after a witness
                   has testified. We are giving it to them 11 months before trial.
12
13   January 25, 2019 Hearing Transcript at 12:22-13:3. The Court denied Defendants’ request
14   for a continuance. See id. at 67:3-67:7 (“After carefully considering all of the issues, the
15   motion, which is Document Number 443, will be denied. The current deadlines in the
16   scheduling order that are spelled out in Document Number 131, the government and defense,
17   I am ordering you both to continue to meet those deadlines.”).
18          Then, just a few weeks later, the government filed a secret, in camera motion to modify,
19   providing no explanation and plainly impacting Defendants’ ability to meet their obligations
20   under the Scheduling Order. In effect, the government’s secret, in camera motion is a motion
21   to modify the Scheduling Order. Further, at the January 25, 2019 status conference related
22   to the Scheduling Order, not only did the government not disclose its need to modify the
23   Scheduling Order, it also trumpeted its compliance with the Scheduling Order as a reason to
24   deny Defendants’ requested continuance.
25          For all the foregoing reasons, as well as those laid out in Doc. 477, Mr. Larkin requests
26   that the Motion to Defer Disclosure (believe to be Doc. 461) be disclosed to the defense so
27   that Defendants may lodge further objections and briefing with the Court. In the interim,
28   Mr. Larkin objects to the in camera filing of the Motion and opposes the Motion itself. He
                                                    2
      JAMES LARKIN’S JOINDER IN OPPOSITION TO IN CAMERA MOTION RE CARL FERRER’S JENCKS
                                   ACT STATEMENTS (DOC. 477)
      Case 2:18-cr-00422-DLR Document 488 Filed 03/01/19 Page 3 of 4



 1   further requests that Ferrer’s statements be immediately disclosed to the defense consistent
 2   with the Court’s Scheduling Order.
 3
 4                                            Respectfully submitted,
 5
      Dated: March 1, 2019                    /s/ Whitney Z. Bernstein
 6                                            Whitney Z. Bernstein
                                              Thomas H. Bienert, Jr.
 7                                            Bienert, Miller & Katzman, PLC
                                              Attorneys for James Larkin
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
      JAMES LARKIN’S JOINDER IN OPPOSITION TO IN CAMERA MOTION RE CARL FERRER’S JENCKS
                                   ACT STATEMENTS (DOC. 477)
      Case 2:18-cr-00422-DLR Document 488 Filed 03/01/19 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE
 2           I certify that on this 1st day of March 2019, I electronically transmitted a PDF version
     of this document to the Clerk of the Court, using the CM/ECF System, for filing and for
 3   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants listed below.
 4
                                                         /s/ Toni Thomas
 5                                                       Toni Thomas
     Anne Michelle Chapman, anne@mscclaw.com
 6
     Erin E. McCampbell emccampbell@lglaw.com
 7
     Anthony R. Bisconti, tbisconti@bmkattorneys.com
 8   Ariel A. Neuman, aan@birdmarella.com
 9   Bruce S. Feder, bf@federlawpa.com
10   James C. Grant, jimgrant@dwt.com

11   Lee David Stein, lee@mscclaw.com
     Paul J. Cambria, pcambria@lglaw.com
12
     Robert Corn-Revere bobcornever@dwt.com
13
     Ronald Gary London, ronnielondon@dwt.com
14   Janey Henze Cook, janey@henzecookmurphy.com
15   John Lewis Littrell jlittrell@bmkattorneys.com
16   Seetha Ramachandran, Seetha.Ramachandran@srz.com

17   Thomas H. Bienert, Jr. tbienert@bmkattorneys.com
     Whitney Z. Bernstein wbernstein@bmkattorneys.com
18
     Gary S. Lincenberg, glincenberg@birdmarella.com
19
     Gopi K. Panchapakesan, gpanchapakesan@birdmarella.com
20   Michael D. Kimerer, MDK@kimerer.com
21   Rhonda Elaine Neff, rneff@kimerer.com
22   Michael L. Piccarreta, mlp@pd-law.com

23   Stephen M. Weiss, sweiss@karpweiss.com
     John Jacob Kucera, john.kucera@usdoj.gov
24
     Kevin M. Rapp Kevin.Rapp@usdoj.com
25
     Margaret Wu Perlmeter Margaret.perlmeter@usdoj.gov
26   Reginald E. Jones reginald.jones4@usdoj.gov
27   Peter Shawn Kozinets Peter.Kozinets@usdoj.gov
28   Andrew C. Stone, andrew.stone@usdoj.gov
                                                    4
      JAMES LARKIN’S JOINDER IN OPPOSITION TO IN CAMERA MOTION RE CARL FERRER’S JENCKS
                                   ACT STATEMENTS (DOC. 477)
